  Case 1:17-cr-00141-SJ Document 34 Filed 07/12/21 Page 1 of 1 PageID #: 116




                                                             July 12, 2021
Senior Judge Sterling Johnson, Jr.
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                 Original Filed by ECF

                          RE:    United States v. Galan Luperon, 17 cr 141

Dear Judge Johnson:
      This office represents Juan Carlos Galan Luperon. Mr. Galan is currently subject
to supervision by the U.S. Probation Office, and is compliant. He respectfully requests
permission from the Court to travel to the Dominican Republic on July 22 until August
5, 2021 to visit his family.
      The government and probation have no objection to this application.
                                        Respectfully submitted,
                                            /s/
                                        Allegra Glashausser
                                        Assistant Federal Defender
                                        Federal Defenders of New York
                                        (212) 417-8739
                                        allegra_glashausser@fd.org
